This day this cause came on to be heard upon the motion of defendant in error for modifications of former entry and decree of this court [Dated November 19, 1912, 87 Ohio St., 477] by stating the reasons of the court for affirming the judgment of the circuit court, upon consideration whereof said motion is .allowed, and it is ordered that, the following be added to the decree heretofore entered in this cause and made a part thereof, and that said original entry and the following shall be read together as one entry in said decree, which additional entry *393is in the words and figures following to-wit: Said judgment of circuit court is affirmed for the reason that it appears from the petition and the bond copied in the petition, that Millard F. Partee was on the 7th day of November, A. D. 1905, duly elected to the office of county treasurer of Ross county, Ohio, to hold his office for two years from the first Monday in September next after his said election and until his successor is chosen and qualified; that said bond was given to cover the term for which he was elected, which was for two years next after the first Monday in September, 1906, and until his successor should be chosen and qualified. It further appears from the petition that the said Millard F. Partee did continue to hold and exercise the duties of said office as treasurer of Ross county under said election until the first Monday in September, A. D. 1909, when his office terminated by the qualification of his successor, and that the default averred in the petition occurred during the time he so held said office, and during the time covered by the bond herein sued upon.